Name: Council Regulation (EEC) No 486/86 of 25 February 1986 laying down special measures for the granting of the cotton production aid in Spain during the period 1 March to 31 August 1986
 Type: Regulation
 Subject Matter: economic policy;  Europe
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/ 13 COUNCIL REGULATION (EEC) No 486/86 of 25 February 1986 laying down special measures for the granting of the cotton production aid in Spain during the period 1 March to 31 August 1986 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Protocol 4 on cotton annexed to the Act of Accession of Greece , as amended by Protocol 14 annexed to the Act of Accession of Spain and Portugal , and in particular point 13 thereof, Having regard to the proposal from the Commission, Whereas the Community aid for the production of cotton is to be introduced in Spain from 1 March 1986 ; whereas , however, there are insurmountable obstacles to implementation of the Community aid arrangements during the current marketing year ; whereas special measures to run until the end of the current marketing year should therefore be taken ; Whereas the national arrangements before accession , as determined by Royal Decree No 491 / 85 of 20 March 1985 ('), provide for the granting of aid on a basis that corresponds to the Community provisions but with different rules of implementation ; whereas in order to prevent differences in the treatment of persons entitled to the aid , the rules of implementation in force before accession should be applied until the end of the marketing year ; Whereas the expenditure qualifying for Community financing is that on cotton ginned from 1 March 1986 onwards ; whereas in the interests of sound administration a fixed sum should be set in advance for this amount on the basis of the amount of ginned cotton production that can be anticipated and of the level of the world market price , HAS ADOPTED THIS REGULATION : Article 1 The detailed rules for the cotton production aid that are in force in Spain for the 1985 / 86 marketing year, having been determined by Royal Decree No 491 / 85 , shall remain applicable from 1 March to 31 August 1986 . Article 2 The aid paid by the Kingdom of Spain for cotton in respect of the 1985/ 86 marketing year shall be eligible for Community financing up to a limit of 2,25 million ECU. Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') BoletÃ ­n Oficial del Estado, No 91 , 16 . 4 . 1985 .